Citation Nr: 1614471	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-29 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and as secondary to service-connected ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In January 2013 and May 2015, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

The Veteran's hypertension began many years postservice, hypertension was not caused by any incident of service, including Agent Orange exposure, and hypertension was not caused by or permanently worsened by a service-connected disorder to include ischemic heart disease.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated inservice, it may not be presumed to have been so incurred, and it was neither caused nor is it permanently aggravated by a service connected disorder to include ischemic heart disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The requirement of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested or that additional examinations are in order.  

Pursuant to the January 2013 and May 2015 remands, VCAA notice for secondary service connection was sent to the Veteran, and additional medical records were obtained.  The Veteran was also afforded VA examinations in March 2013 and September 2015.  All records and examination reports have been associated with the electronic file and reviewed by the Appeals Management Center, which issued supplemental statements of the case in April 2013 and November 2015.  The Board finds that there has been substantial compliance with the prior remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103.

Merits of the Service Connection Claim

The Veteran has advanced multiple theories of entitlement to service connection for hypertension.  He has claimed that it was incurred during his active military service, that it is secondary to his service-connected ischemic heart disease, and that it is due to Agent Orange exposure.  

Under applicable law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As hypertension is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  Consideration of continuity of symptomatology is required only where a disorder noted during service or in the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

For veterans with 90 days or more of active service during a war period or after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) , including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to the decision of the Court in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

As the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange.  Hypertension is not, however, on the list of diseases associated with herbicide exposure and Note 3 to 38 C.F.R. § 3.309(e) provides that ischemic heart disease, which is on the list of such diseases, does not include hypertension.  Although the Veteran is not entitled to service connection on a presumptive basis under provisions governing exposure to Agent Orange, he may nevertheless show that his herbicide exposure actually caused his hypertension.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

As previously stated, the Veteran contends that his hypertension is attributable to his military service, to include as due to Agent Orange exposure, or more specifically, related to his service-connected ischemic heart disease.  

Service treatment records reflect no complaints, treatment, or diagnosis of hypertension.  Upon discharge from service, clinical evaluation testing of the heart was normal, and a blood pressure reading of 120/78 was noted in the February 1970 report of medical examination.  Post service treatment records from 2009 to 2015 reflect treatment for hypertension.  

In this case, the Veteran clearly has hypertension.  The remaining question, therefore, is whether there is competent evidence of a relationship between the Veteran's hypertension and his military service or service-connected ischemic heart disease.  

In March 2013, the Veteran was afforded a VA examination for his hypertension.  The Veteran reported that he was initially diagnosed with hypertension in 2003 and prescribed medication in 2007.  After physical examination testing and review of record, the examiner diagnosed the Veteran with hypertension.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the service-connected ischemic heart disease.  The examiner explained that while hypertension is a significant risk factor for the development of ischemic heart disease, ischemic heart disease is not a risk factor for the development or aggravation of hypertension.  The examiner noted that the Veteran has several factors for developing hypertension, which include a long history of tobacco use, family history, dyslipidemia, and obesity.  The examiner opined that it is less likely as not that the hypertension is caused by or permanently aggravated by the service-connected ischemic heart disease.  

Although the March 2013 examiner indicated in the examination report that the claimed disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness; the cited rationale focused solely on supporting the examiner's conclusion that the Veteran's hypertension was less likely as not caused by or permanently aggravated by the service-connected ischemic heart disease.  As the examiner did not discuss and provide an opinion as to whether the Veteran's hypertension is attributable to his military service, to include Agent Orange exposure, an additional VA examination and medical opinion was solicited.  See the May 2015 Board remand. 

In September 2015, the Veteran underwent a second VA examination for his claimed hypertension.  The Veteran reported being diagnosed with hypertension in 2003 and placed on a single drug medication regimen in August 2003.  After physical examination testing and review of the record, the examiner diagnosed the Veteran with hypertension.  The examiner concluded that the Veteran's hypertension is less likely than not incurred in or caused by his military service.  The examiner explained that the Veteran's strong family history of coronary artery disease and heart disease highly suggests a genetic predisposition to vascular disease, to include hypertension.  The examiner further added that the Veteran's additional lifestyle risk factors of tobacco use since the age of twenty-one, alcohol use approximately two to three times per week, weight gain, gender, and a diagnosis of hypertension at the age of 57 are the more likely collective risk factors for his current hypertension condition.  

The Board has reviewed all service treatment records, all VA medical records from February 2009 to November 2015, and VA medical examination reports.  These records do not include any opinion linking hypertension to service or to the service-connected ischemic heart disease.  Both the medical opinions from the March 2013 and September 2015 examiners are competent and probative because the opinions are based on a factually accurate history, including a review of the file, and on the relevant evidence in this case.  The opinions are fully articulated and supported by sound reasoning.  There is no probative medical evidence suggesting that the Veteran's service-connected ischemic heart disease caused or aggravated his hypertension.  They also do not reveal competent evidence of compensably disabling hypertension within a year of the Veteran's separation from active duty.  Without competent evidence linking hypertension to service or to his service-connected ischemic heart disease, the benefit sought on appeal cannot be granted.  

In support of his claim, the Veteran's representative provided argument in the May 2015 Appellant's Post-Remand Brief.  Specifically, the representative cited to medical treatise information from a 2011 article entitled, Dioxins and Human Toxicity from the United States National Library of Medicine.  From the article, the representative noted that dioxins are classified as known human carcinogens, which can cause noncancerous effects like atherosclerosis, hypertension, and diabetes.  See the May 2015 brief.  The September 2015 examiner also reviewed the article and concluded that the idea of dioxins causing noncancerous effects such as hypertension is a hypothesized concept with no consensus conclusion based on a varied literature search.  The examiner noted that most studies agree that more prospective studies are needed to determine if the dioxins actually contribute to the development of both diabetes and hypertension.  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

In short, articles and treatises tend to be general in nature and do not relate to the specific facts in a given Veteran's claim.  In the present case, the excerpt of article submitted by the Veteran's representative falls into this (general) category.  Further, it is not combined with an opinion of a medical professional, and the September 2015 examiner concluded that such contention contained within the article is a hypothesized theory requiring more studies in order to determine whether the dioxins contribute to the development of hypertension.  This evidence is not probative to the issue of whether his hypertension is related to his military service, to include Agent Orange exposure.   

Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, concerning service incurrence and secondary causation and aggravation, falls outside the realm of common knowledge of a lay person.  In other words, the central question in this case, whether hypertension was caused or aggravated by service or a service-connected disability, is a complex medical question, which is the subject of advanced medical knowledge concerning complex biological processes, anatomical relationships, and physiological functioning within the human body.  Thus, it is not a question within the competence of a lay person.  Because the Veteran's own opinion as to etiology is not competent evidence on this question, the probative value of his opinion is substantially outweighed by the highly probative, unfavorable evidence discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Thus, the record is absent evidence of hypertension during service, absent evidence of compensably disabling hypertension within a year following separation from active duty, and absent competent evidence of continuity of symptomatology since service.  In addition, the most probative evidence weighs against a finding of a nexus between hypertension and either service, to include Agent Orange exposure, or service-connected ischemic heart disease.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  



ORDER

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and as secondary to service-connected ischemic heart disease, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


